Citation Nr: 1612612	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-39 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for chronic headaches, to include as secondary to hypertension. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from April 2006 to August 2007. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Further, this matter was before the Board in March 2014. Unfortunately, there has not been substantial compliance with the prior remand directives. Accordingly, another remand is required at this time. See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

A review of the record indicates that additional development is necessary prior to adjudication of the Veteran's claims.

This case was remanded by the Board in March 2014. A remand by the Board confers on an appellant, as a matter of law, the right to compliance with the remand orders. Id. at 271. This imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.

In the March 2014 remand, the RO was instructed to provide the Veteran with new VA hypertension and headaches examinations. During the Veteran's hypertension examination, the examiner was instructed to (1) confirm whether the Veteran has a current diagnosis of hypertension; (2) opine whether it is at least as likely as not that the Veteran's hypertension had its onset in, or is otherwise related to, his military service; and (3) opine whether the Veteran's hypertension manifested within one year of his discharge from service, and identify the manifestations that led to this conclusion. During the Veteran's headaches examination, the examiner was instructed to (1) confirm the Veteran's current diagnosis of chronic headaches, and indicate whether the Veteran experienced migraine headaches; (2) opine whether it is at least as likely as not that the Veteran's headaches had their onset in, or are otherwise related to, his military service; (3) opine whether the Veteran's headaches manifested within one year of his discharge from service; and (4) opine whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by his hypertension. 

The Veteran underwent VA hypertension and headache examinations in June 2014. Although the examiner opined that neither the Veteran's hypertension nor headaches had their onset in military service, the accompanying examination report does not address whether either condition is otherwise related to service. 

Further, when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The June 2014 examiner noted that the Veteran's hypertension was treated with medication in May 2009. However, private medical records indicate that the Veteran was prescribed blood pressure medication in May 2008. The VA examiner does not address whether this prescription indicates an earlier diagnosis of hypertension in the Veteran. The June 2014 VA examination report is therefore based upon an inaccurate report of the Veteran's medical history and is inadequate. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2015).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from April 2014 to the present. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Request an addendum opinion from a VA examiner. The claims file, including STRs, must be sent to the examiner for review. The examiner must be provided full access to the Veteran's Virtual VA and VBMS files.

The examiner must indicate the following:
	
a. Is it at least as likely as not (50 percent probability or more) that the Veteran's hypertension is related to his military service? 

b. Whether the Veteran's prescription for blood pressure medication in May 2008 indicates a diagnosis of hypertension at that time, and the alternative reasons such a medication may be prescribed?  

c. Is it at least as likely as not (50 percent probability or more) that the Veteran's chronic headaches are related to his military service?

A complete rationale should accompany any opinion provided.

3. Readjudicate the claims on appeal. If the benefits remain denied, issue a supplemental statement of the case to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




